Citation Nr: 1715879	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-06 342	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for razor bumps.

2.  Entitlement to service connection for low back and thoracic conditions.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for left knee condition.

5.  Entitlement to service connection for left foot lipoma.

6.  Entitlement to service connection for left leg numbness.

7.  Entitlement to service connection for vertigo.

8.  Entitlement to service connection for right elbow condition.

9.  Entitlement to service connection for left elbow condition.

10.  Entitlement to a compensable rating for right knee medial meniscal tear, status post arthroscopic debridement.

11.  Entitlement to a compensable rating for right knee surgical scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2001 to August 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

[The Veteran had also initiated an appeal of the denial of service connection for onychomycosis.  However, following a February 2011 Statement of the Case addressing this issue, the Veteran did not file a timely substantive appeal (and he excluded this issue from the current appeal on his March 2011 VA Form 9).  Consequently, this matter is not before the Board.]





FINDING OF FACT

In a January 2017 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran indicated that he wished to withdraw all issues currently on appeal [i.e., service connection for razor bumps, for low back and thoracic conditions, for chronic fatigue, for left knee condition, for left foot lipoma, for left leg numbness, for vertigo, for right elbow condition, and for left elbow condition; and increased ratings for right knee medial meniscal tear (status post arthroscopic debridement) and for right knee surgical scar]; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for razor bumps, for low back and thoracic conditions, for chronic fatigue, for left knee condition, for left foot lipoma, for left leg numbness, for vertigo, for right elbow condition, and for left elbow condition, and seeking increased ratings for right knee medial meniscal tear (status post arthroscopic debridement) and for right knee surgical scar; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a January 2017 written statement, the Veteran indicated that he wished to withdraw all issues currently on appeal [i.e., service connection for razor bumps, for low back and thoracic conditions, for chronic fatigue, for left knee condition, for left foot lipoma, for left leg numbness, for vertigo, for right elbow condition, and for left elbow condition; and increased ratings for right knee medial meniscal tear (status post arthroscopic debridement) and for right knee surgical scar].  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeals seeking service connection for razor bumps, for low back and thoracic conditions, for chronic fatigue, for left knee condition, for left foot lipoma, for left leg numbness, for vertigo, for right elbow condition, and for left elbow condition, and seeking increased ratings for right knee medial meniscal tear (status post arthroscopic debridement) and for right knee surgical scar, are dismissed.



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


